SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1272/12
CA 12-00845
PRESENT: SMITH, J.P., CARNI, LINDLEY, SCONIERS, AND WHALEN, JJ.


RONALD A. RITZEL, SR., PLAINTIFF,

                     V                                            ORDER

DENNIS CARRION, LONG BEACH MORTGAGE,
GOTHAM ABSTRACT LLC, DEFENDANTS-RESPONDENTS,
JEANNE M. BARLEY, DEFENDANT-APPELLANT,
ET AL., DEFENDANTS.


THE LAW FIRM OF FRANK W. MILLER, EAST SYRACUSE (JOHN A. SICKINGER OF
COUNSEL), FOR DEFENDANT-APPELLANT.

GARY H. COLLISON, LIVERPOOL, FOR DEFENDANT-RESPONDENT DENNIS CARRION.

GETNICK LIVINGSTON ATKINSON & PRIORE, LLP, UTICA (DAVID A. EGHIGIAN OF
COUNSEL), FOR DEFENDANT-RESPONDENT LONG BEACH MORTGAGE.


     Appeal from an order of the Supreme Court, Oneida County (Samuel
D. Hester, J.), dated July 19, 2011. The order, among other things,
denied the motion of defendant Jeanne M. Barley for an extension of
time to file a motion for summary judgment.

     Now, upon reading and filing the stipulation of discontinuance of
appeal signed by the attorneys for the parties on March 7 and 8, 2013
and February 28, 2014,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   March 21, 2014                       Frances E. Cafarell
                                                Clerk of the Court